Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                            Informalities 
     There are two duplicate  “claim 11”. For purposes of this rejection, the second claim 11 will be identified as claim 12.
     Claims 12 -15  appear to be  intended to read on claim 11  for at least the reason that claim 11 is directed to encoding of the current block.  Moreover,  it is believed that  claims 12-15 further depend from claim 11 in that claim 10 is directed to  configurations for decoding. 


Claim Rejections - 35 USC § 112

     Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    For purpose of this rejection, second claim 11 is identified as claim 12.

     Claim 12 is rejected  for the reason there is no antecedent basis for “.. wherein to encode the current block..”

Claim Rejections - 35 USC § 101
                                  Non-Statutory Double Patenting Rejection

Claims 1-12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,089,339.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.

     As to claim 1 of  the application recites a method of decoding video data comprising determining a ratio between the value of  dimension  between a current block and a neighboring block.  The patent  recites a method of decoding video data comprising: comparing a value of the dimension of a current block to  a neighboring block.  Determining and comparing are essentially the same step. Moreover, a ratio  is a value. Hence determining or comparing a ratio/value between the current and neighboring  is  the same step that is being performed  in the application as well as the patent. 
The application recites “determining a respective entropy decoding context for one or more of a split direction syntax element…” The patent recites “determining a respective entropy decoding context for one or more of a split flag syntax element.”  Therefore, the second limitation of claim 1 of the patent and claim 1 of application are the same. The third limitation of the application recites, “.. decoding one or more of the split direction syntax element…..”  the third limitation of the patent also recites: “… decoding one or more of the split flag syntax element… Hence, the third limitation of the claim is recited  as the third limitation of claim 1 of the patent.  The fourth limitation of the application recites: “… decoding the current block of video data in accordance with one or more of the split flag syntax element…. which define a portion of a multi-type tree-based partition scheme..”  The last limitation of  claim 1 of the patent recites: “… decoding the current block of video data in accordance with one or more of the split flag syntax element,  the split direction syntax element… wherein the split flag syntax element define a prediction tree (PT) portion of a multi-type tree based portioning  scheme. 
The only difference is prediction free portion of a multi-type based portioning scheme vs. a portion of a multi-type tree-based partition scheme. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that PT portion is yet a portion of the multi-type based portion scheme and would have been contemplated by one of ordinary skill in the art. 

     With respect to claim 2 of the application, the patent recites PT portion of  a multi-type based portion scheme and the application recites  portion of the multi-type tree based portioning.  The PT portion is yet a portion or a type of portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that PT portion is yet a portion of the multi-type based portion scheme and would have been contemplated by one of ordinary skill in the art. 

     With respect to claim 3 of the application,  recites  “determining the ratio”. Claim of the patent recites  “comparing the value”. Determining and comparing are essentially the same step. Moreover, a ratio  is a value. Hence determining or comparing a ratio/value between the current and neighboring  is  the same step that is being performed  in the application as well as the patent. 

     Claim 4 of the application is the same as claim 4 of the patent. 

     Claim 5 of the application,  is the same as claim 5 of the patent.

     Claim 6 of the application is directed an apparatus configure to decode video data, comprising  one or more processors configured to: “… compare a value of a dimension of the current block of video data.. of a neighboring block.”   The patent  recites  an apparatus configured to decode video data, the apparatus comprising: comparing a value of the dimension of a current block to  a neighboring block.  Determining and comparing are essentially the same step. Moreover, a ratio  is a value. Hence determining or comparing a ratio/value between the current and neighboring  is  the same step that is being performed  in the application as well as the patent. 
The application recites “determining a respective entropy decoding context for one or more of a split direction syntax element…” The patent recites “determining a respective entropy decoding context for one or more of a split flag syntax element.”  Therefore, the second limitation of claim 6 of the patent and claim 6 of application are the same. The third limitation of the application recites, “.. decoding one or more of the split direction syntax element…..”  the third limitation of the patent also recites: “… decoding one or more of the split flag syntax element… Hence, the third limitation of the claim is recited  as the third limitation of claim 6 of the patent.  The fourth limitation of claim 6 of the application recites: “… decoding the current block of video data in accordance with one or more of the split flag syntax element…. which define a portion of a multi-type tree-based partition scheme..”  The last limitation of  claim  6 of the patent recites: “… decoding the current block of video data in accordance with one or more of the split flag syntax element,  the split direction syntax element… wherein the split flag syntax element define a prediction tree (PT) portion of a multi-type tree based portioning  scheme. 
     The only difference is prediction free portion of a multi-type based portioning scheme vs. a portion of a multi-type tree-based partition scheme. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that PT portion is yet a portion of the multi-type based portion scheme and would have been contemplated by one of ordinary skill in the art. 

     With respect to claim 7 of the application,  it recites in part: “… determine a partitioning for the current block according to the portion of the multi-type-based portioning scheme. Claim 7 of the patent recites PT portion of  a multi-type based portion scheme.  The PT portion is yet a portion or a type of portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that PT portion is yet a portion of the multi-type based portion scheme and would have been contemplated by one of ordinary skill in the art. 
     With respect to claim 8 of the application,  it recites  “determining the ratio”. Claim of the patent recites  “comparing the value”. Determining and comparing are essentially the same step. Moreover, a ratio  is a value. Hence determining or comparing a ratio/value between the current and neighboring  is  the same step that is being performed  in the application as well as the patent. 

      With respect to claim 9 of the application,  is the same as claim 9 of the patent. 

     With respect to claim 10 of the application, is the same as claim 10 of the patent. 

    With respect to claim  11 of the application,   the claim recites  an apparatus configured to “encode video data”,  the apparatus comprising a memory configured to store a current block of video data.   Claim 11 of the patent  recites  an apparatus configured to “decode video data”, the apparatus comprising  “a means”  for storing a current block of video data.   The steps of the apparatus to decode and encode are substantially the same. Moreover,  multiple names given to the same process, still describe the same process, which the examiner alleges is done between the application and the patent.  It would have been obvious or understood by one of ordinary skill in the art at the time the patent was filed, that the “means” and “memory” are the same for storing the current block of video data.   Furthermore, while the application is directed to “encoding” and  claim 11 of the patent is directed to “decoding”, the same steps between the patent and application are recited.  Claim 11 of the application  recites  determining a ratio between the value of  dimension  between a current block and a neighboring block.  Claim 11 of  the patent  recites comparing a value of the dimension of a current block to a neighboring block.  Determining and comparing are essentially the same step. Moreover, a ratio  is a value. Hence determining or comparing a ratio/value between the current and neighboring  is  the same step that is being performed  in the application as well as the patent. 
Claim 11 of the application recites “determining a respective entropy encoding context for one or more of a split direction syntax element…” The patent recites “determining a respective entropy decoding context for one or more of a split flag syntax element.”  Therefore, the limitations of the application and the patent are the same. The third limitation of the application recites, “.. encoding one or more of the split direction syntax element…..”  the third limitation of the patent also recites: “… decoding one or more of the split flag syntax element… Hence, the third limitation of the claim  performs the same function but classified under a different name.  It would have been obvious to one of ordinary skill in the art to perform the same functions and classify the operation under a different name, which appears to be the distinction between the patent and the application. The fourth limitation of the application recites: “… decoding the current block of video data in accordance with one or more of the split flag syntax element…. which define a portion of a multi-type tree-based partition scheme..”  The last limitation of  claim 1 of the patent recites: “… decoding the current block of video data in accordance with one or more of the split flag syntax element,  the split direction syntax element… wherein the split flag syntax element define a prediction tree (PT) portion of a multi-type tree based portioning  scheme.”
The only difference is prediction free portion of a multi-type based portioning scheme vs. a portion of a multi-type tree-based partition scheme. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that PT portion is yet a portion of the multi-type based portion scheme and would have been contemplated by one of ordinary skill in the art. 

     With respect to claim 12,  this claim is similar to claim 7 of the patent, the difference appears to be that in claim 12 of the application,  the claim is directed to encoding a current block and  the patent is directed toward decoding a current block using the same  procedural steps in both the application and patent but classifying the process under a different name.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the patent to  describe a different name to the same process. 


Claim 15 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,089,339 in view of Xu  US Pub. 20170324978. 

     With respect to claim 15, the patent teaches all of the subject matter upon which the claims depend, including the video stream for encoding or decoding. What is not specifically stated is the camera for generating the video output. 
     Xu teaches the use of a video camera for inputting video data to an encoder. See para. 29. 
    Since the prior art teaches the use of a camera for capturing video data, it would have been obvious at the time  of the patent or before the effective filing date of the application, to use a camera for generating the video data that is encoded and decoded as processed by both the patent and the instant application. 

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664